Citation Nr: 0205651	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Waiver of recovery of an overpayment of improved pension 
benefits in the original amount of $25,879.

(The issue of entitlement to disability compensation under 
38 U.S.C.A. § 1151 for impairment to the left arm and 
shoulder will be the subject of a separate Board of Veterans' 
Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had verified active service from March 1953 to 
December 1954.

This appeal arises from a September 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee) 
determined that entitlement to a waiver for recovery 
overpayment in the amount of $23.007.00 was not warranted.  
The Committee reasoned that the veteran acted in bad faith by 
failing to report his spouse's earned income from 1991 to 
1994.  

In October 1997, the Board remanded the claim to the RO for 
due process considerations and to obtain additional 
development.  After completing the requested development, the 
RO returned the case to the Board.  In August 1999, the Board 
denied the matter.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In a July 
2001 Order, the Court vacated the Board's decision and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

By letter dated March 2002, the Board told the veteran and 
his representative that he could submit additional evidence 
and argument to support his claim.  In response, the veteran 
indicated that he had nothing else to submit and that he 
desired immediate readjudication of his appeal after 
affording his representative the opportunity to review and 
submit additional argument in support of his case.  The 
veteran's representative submitted an informal brief in April 
2002. 

Historically, in September 1995, the Committee denied the 
veteran's waiver request for overpayment in the amount of 
$23,007 plus interest.  In July 1998, VA told the veteran he 
was indebted to VA for an additional amount of $3,708.  The 
balance of the debt had increased to $25,979.  (It is noted 
that review of the record shows that VA took deductions from 
the veteran's pension payments and attributed them to the 
indebtedness amount.)  

In August 1998 letter, the veteran again requested a waiver 
of recovery of overpayment.  The Committee denied the 
request.  The Committee reasoned that the payments made to 
the veteran's spouse from the New Mexico Department of Labor 
in 1994 were "overlooked."

The issue of waiver of recovery of an overpayment of improved 
pension benefits in the amount of $23.007 has been properly 
developed for appellate review and is on appeal before the 
Board.  The additional overpayment in the amount of $3,708 is 
an upward adjustment of that original overpayment amount.  In 
July 1998, the veteran's pension benefit was terminated 
effective from February 1, 1994, to March 1, 1995, based on 
previously unreported income received by the veteran's spouse 
in 1994.  The original overpayment amount was also created 
based on his spouse's unreported income dated from 1991 to 
1994.  Accordingly, the additional overpayment amount 
($3,708) is merely an additional amount owed as a result of 
an adjustment to the original debt instead of an additional 
overpayment based on a separate and distinct transaction.  As 
reflected on the title page of this decision, the additional 
overpayment amount will be addressed in the decision below, 
as the overpayment amounts are inextricably intertwined.  
VAOPGCPREC 21-95; VAOPGCPREC 7-96.  

Additionally, the veteran has received adequate notification 
of decisions affecting payment of his pension benefits and 
adequate reasons and bases for each decision.  VAOPGCPREC 21-
95.  In August 1998 the Committee notified the veteran that 
the original overpayment amount was increased by $3,708 and 
apprised him of his waiver rights before recovery of such 
payment.  In response, the veteran requested a waiver of 
recovery of overpayment.  In September 1998 the Committee 
informed the veteran of its August 1998 decision and again 
provided the veteran with notice of his procedural and 
appellate rights.  Thus, the veteran has received adequate 
notice, and the Board's promulgation of a decision at this 
time is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In March 1998 the veteran requested that $50 from his pension 
payments be attributed to the indebtedness amount.  In April 
1998, the Committee noted that the veteran's request for a 
deduction of $50 was nothing other than a temporary 
arrangement until the waiver process had been completed.  The 
Committee held that the veteran's statements did not reflect 
a Formal Compromise Offer, and that the veteran had not 
officially withdrawn his request for a waiver.  Thus, the 
appeal would continue.  In September 1999 VA acknowledged 
withholding $50 per month and told the veteran that the 
withholding amount would increase to $250 beginning November 
1, 1999, to liquidate the debt in a timelier manner.  In 
response, the veteran asked VA to reduce the withholding 
amount to $25.  A decision, denying waiver of all or part of 
an overpayment, by the Committee operating within the scope 
of its authority is subject to appeal.  However, there is no 
right of appeal from a decision rejecting a compromise offer.  
38 C.F.R. § 1.958.  Accordingly, the foregoing matters are 
not within the jurisdiction of the Board and will not be 
entertained below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  Effective May 1958 the veteran received VA pension, which 
was based on a countable family income.  

3.  On multiple Eligibility Verification Reports (EVR's) 
dated from 1991 through 1995 the veteran indicated that his 
spouse had not received any annual income, including earned 
wages.

4.  In May 1995 VA informed the veteran of a proposal to 
reduce monthly benefits based on his spouse's receipt earned 
wages extending from 1991 to 1994.

5.  The veteran's pension benefits were reduced in July 1995 
based upon unreported income and a retroactive review, 
showing an overpayment of $23,007.

6.  In July 1998 an additional overpayment in the amount of 
$3,708 was noted.  

7.  The veteran's overpayment was created by his intentional 
failure to accurately report his spouse's income, for the 
purpose of retaining eligibility for VA benefits at a rate to 
which he was not entitled and at the expense of the 
government.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of the overpayment of 
pension benefits in the original amount of $25,879 is denied.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963(a), 1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Duty to Assist

As noted in the Introduction, the Board denied the veteran's 
claim in August 1999.  The veteran appealed that decision.  
Due to the passage of the VCAA in November 2001, the Court 
remanded the case to the Board.  The sole reason for the 
remand was to enable the Board to readjudicate the claim 
under the VCAA and all other applicable laws and regulations.  
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among other things, the VCAA redefines the obligations of VA 
with respect to the duty to assist.  The new law states VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits, and VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
his or her claim.  38 U.S.C.A. §§ 5102, 5103, 5103(A) (West 
Supp. 2001).  VA also issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the new 
law is more favorable to the veteran, it is applicable to 
this claim.

Nonetheless, despite the change in the law brought about by 
the VCAA, a remand of the issue on appeal is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has received ample notice of the evidence and 
information needed to substantiate his claim, and VA has made 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.

The veteran has received notice of the evidence and 
information needed to substantiate his claim.  In November 
1995 he was furnished a statement of the case informing him 
applicable law, regulations, and reasons and bases associated 
with the claim, as well as the type of evidence needed to 
substantiate it.  In August and September 1998, the Committee 
notified the veteran that the original overpayment amount had 
been increased by $3,708 and apprised him of his waiver 
rights before recovery of such payment.  Thus, the veteran 
has been adequately apprised of his due process rights, 
reasonable notice of the Committee's determination, and the 
reliance placed on evidence contained within the record.  The 
veteran has also been afforded reasonable opportunity to 
respond to that determination.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
record is replete with pertinent income verification reports, 
VA notices, and wage and earnings reports dated from 1991 to 
1994.  The veteran has not identified any outstanding 
evidence that might be pertinent to his claim.  See 90-Day 
Letter Response Form dated March 28, 2002.  

In the April 2002 informal brief presentation, the 
representative avers that the claim should be remanded to the 
RO based on the veteran's new financial status report and to 
enable initial review by the RO.  The representative 
maintains the RO has not had opportunity to comply with the 
requirements of the new law.  However, a remand for 
additional development in this regard would be futile.  The 
Secretary is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  As 
discussed below, the evidence shows that the veteran acted in 
bad faith, thereby precluding consideration of entitlement to 
a waiver based on the principles of "equity and good 
conscience."  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Thus 
the veteran's current financial status has no bearing on the 
matter at hand.  38 U.S.C.A. § 7104(c) (West 1991) (the Board 
shall be bound in its decision by the regulations of VA, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of VA).  

Additionally, as previously indicated, the veteran stated he 
has nothing else to submit, and the record is replete with 
pertinent income verification reports, VA notices, and other 
pertinent wage and earnings reports.  Moreover, although the 
Court's July 2001 order serves to vacate the Board's August 
1999 denial and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one 
which was clearly provided to the veteran.  Examination of 
the now-vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's August 1999 
denial, the veteran has already had an extensive advisement 
of the evidence that would be required to substantiate this 
claim.  In conjunction with the aforementioned, in the March 
2000 informal brief, the veteran responded no to all of the 
following questions:  "[d]id the BVA incorrectly decide or 
fail to take into account any facts?"; [d]id the VA or BVA 
fail to get any documents that you or your representative 
told them about?"; "[d]id the BVA apply the wrong law or 
regulation in making its decision?"; and "[a]re there any 
other reasons why you think the BVA decision is wrong?"

The requirements of the VCAA pertaining to the duty to assist 
have been met.  No useful purpose would be served in 
remanding this matter to the RO for more development.  
Because the Board finds that no additional notification or 
development action is required under the VCAA and VA has 
stated that in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. at 392-394.

Background

In May 1958, VA assigned to the veteran a 100 percent 
permanent disability rating for pension purposes based on 
paraplegia due to a compression fracture of the C-5 and C-6 
and cystitis with septicemia.

From May 1982 to March 1988, the veteran received numerous VA 
notices telling him that his pension award was based on his, 
his spouse's, and his child's income.  The veteran was told 
to immediately notify VA if there was any change in his 
income or net worth, marital status, or number of dependents.  

In January 1989, VA amended the veteran's payments based on 
his child's Social Security income.  This action resulted in 
an overpayment in the amount of $1,094.  The veteran 
requested a waiver.  In August 1989 the Committee granted the 
request.  

In February 1990, the veteran submitted a EVR with a copy of 
a 1989 VA Form 1099-G, showing VA had discharged indebtedness 
in the amount of $1,708.  The veteran's payment amount was 
amended in March 1990.  At that time, VA told the veteran 
that he must provide immediate notice if there was any change 
in the number or status of his dependents, and that the rate 
of VA pension was directly related to his family income.  VA 
told him that adjustments to his payments would be made 
whenever he and his family's income changed; therefore, he 
must notify VA immediately if he or a member of his family 
received any income from a source other than that already 
shown.  The veteran was also told that he must report any 
changes in income and that failure to inform VA promptly of 
income changes may result in the creation of an overpayment.  

In April 1990, the veteran told VA that the amended 
disability pension rate caused financial hardship.  He 
explained his spouse's Social Security benefits had been 
discontinued and argued that his child's Social Security 
benefits should be excluded.  In April and July 1990, VA 
approved the veteran's request to exclude a portion of his 
child's income based on financial hardship.  VA also told him 
that his monthly benefits would increase when his family 
income decreased.  

In July 1990, the veteran told VA that his wife would no 
longer receive Social Security benefits.  In February 1991, 
he submitted an EVR.  The report reflects that the veteran 
received $444.47, and his spouse and child received $64.17 
and $156.25, respectively, in Social Security benefits.  He 
and his family had received no other earned income.  He had 
incurred $364.40 in medical expenses from February 1990 to 
January 1991.  A Social Security notice showing that his 
child's Social Security benefits were terminated July 1990 
was attached.  

A March 1991 EVR reflects that the veteran lived with his 
spouse and that he and his child received $444.47 and $156.25 
from Social Security benefits, respectively.  His spouse 
received no income from either Social Security; wages, 
interest, or dividends; or any other annual income.

A March 1991 report from New Mexico Human Services Department 
shows receipt of $613 for veterans benefits; $357 for aid and 
attendance; $184 for the spouse's portion of benefits; and 
$101 for the child's benefits.  

In March 1991, the veteran's disability pension award was 
amended based on evidence showing a change in income.  Once 
again, VA told the veteran he must provide immediate notice 
if there was any change in the number or status of his 
dependents and that failure to promptly notify VA of the 
dependency change might result in the creation of an 
overpayment.  The veteran was told the rate of VA pension was 
directly related to his and his family's income and 
adjustments to award payments must be made whenever his/his 
family's income had changed.  

On his April 1991 financial status report, the veteran 
reported that he and his child received $437 and $220 per 
month from Social Security benefits, respectively, and he 
received $613 per month from pension, compensation or other 
income.  He reported no income from his spouse.

Based on the reported income, in April 1991 VA increased 
benefits based on the termination of his wife's Social 
Security award.  VA told the veteran that his current monthly 
benefit was based on annual income from his and his child's 
monthly Social Security income.  

In April 1991, VA told the veteran that he had incurred an 
overpayment in the amount of $114.  The veteran requested a 
waiver of recovery of overpayment, and in May 1991 the 
Committee granted the request.

In December 1991, VA adjusted the veteran's pension payments 
based on his countable annual income.  In determining the 
countable income, VA considered the veteran's and his child's 
Social Security benefits totaling $5,805 and $1,932, 
respectively.  At that time, VA also advised the veteran that 
any change in income status should be reported.  

In February 1992, the veteran submitted another EVR.  The EVR 
reflects that the veteran received monthly Social Security 
income in the amount of $466.90 and that his child received 
Social Security income in the amount of $233.  According to 
the form, his spouse did not receive any income.  The veteran 
also submitted a form showing that he had incurred medical 
expenses in the amount of $1,272.44.  

VA amended his disability payments in March 1992.  In 
determining the family's countable income, VA considered the 
February 1992 EVR.  

VA again amended the veteran's disability payment award in 
May 1992.  The adjustment was based on a May 1992 financial 
status report.  On that form, the veteran reportedly received 
Social Security income in the amount of $483.80.  According 
to the form, his spouse received no monthly income.  

An April 1992 audit report shows that an overpayment of $332 
had been created in the veteran's account.  The veteran 
requested a waiver.  (As noted below, in May 1995, the waiver 
request was granted.)  

The veteran submitted an EVR and financial status reports 
dated in April 1992 and February 1993.  The April 1992 
financial status report shows that the veteran reportedly 
received $468 per month in Social Security income and $557 in 
aid and attendance benefits.  He had $31.80 in Medicare 
deductions.  According to the report, his spouse did not 
receive a monthly income.  The February 1993 EVR reflects 
that he received $498.60 per month from Social Security 
benefits and his spouse did not have a monthly income. 

In March 1993, the RO amended the veteran's disability 
pension award based on a countable income of $5,983 from 
Social Security benefits.  The veteran was again told to 
inform VA of any change in financial circumstances.  

The veteran submitted a EVR in February 1994.  The EVR 
reflects that he received $511.10 in Social Security benefits 
per month.  No other additional income was noted.  A form 
showing that he had incurred $363.29 in medical expenses was 
attached.

By letter dated in March 1994, the veteran's spouse 
acknowledged working and receiving an earned income.  She 
wrote she was compelled to work when her child became 
eighteen because they could not meet their monthly expenses.  
To substantiate this, she submitted a listing of their 
monthly expenses along with income verification reports and 
W-2 Wage and Earning Statements.  The March 1994 Income 
Verification Report shows in 1991 she was a part-time 
temporary employee and earned gross annual payments of 
$2,388; in 1992 she was part-time temporary worker up to 
December 31, and earned $9,088.50; and in 1993 she was full-
time permanent worker as of January 4, 1993, and earned 
$11,275.23.  It was noted that at that time (March 1994) the 
veteran's spouse was a full-time employee and earned an 
annual salary of $11,975.60.  The November 1994 Income 
Verification Report shows that her actual gross annual 
payment in 1993 was $11,275.23 and that she had been laid off 
due to a reduction in force as of May 27, 1994.  Her total 
earned income in 1994 was $5,871.41.  The W-2 forms show in 
1991 she earned $2,322; in 1992 she earned $9,088; and in 
1993 she earned $11,275.23.

In May 1994, T.G., the Director of Personnel/B&G, wrote that 
the veteran's spouse was an employee affected by a reduction 
in force at Saint John's College on May 27, 1994, due to 
financial restraints and that she had been employed by the 
college from January 4, 1993, to May 27, 1994.

In May 1995, the Committee granted the veteran's request for 
a waiver of the indebtedness amount to $332.  However, by a 
separate letter, VA told the veteran it had been determined 
that his spouse was in receipt of wages from 1991 to 1994 and 
the amounts ranged from $2,388 to 11,275.  An adjustment to 
his monthly benefit payment was being proposed.  The veteran 
was told that the adjustment would result in an overpayment, 
and if the proposed action was implemented, he would be 
notified of the exact amount of the overpayment and given 
repayment information.  

The veteran submitted a May 1995 financial status report, 
copies of his electric and water monthly billing statements, 
a statement from his insurance company, and copies of his 
spouse's pay stubs dated from September to October 1991.  On 
the form, he reportedly received $480 per month from Social 
Security benefits and his spouse received $489.25 from her 
monthly gross salary.  According to this form, his combined 
total monthly income was $1,721.43.

In July 1995 VA told the veteran that his monthly benefits 
had been reduced because his spouse was in receipt of wages 
and the adjustment would result in an overpayment of benefits 
which had been paid.  VA told the veteran that he would be 
notified of the exact amount of the overpayment and given 
information about the repayment.  

An August 1995 financial status report reflects that the 
veteran received $480 in monthly income from Social Security 
disability benefits and $752 from other pension, compensation 
or other income.

In September 1995, the Committee found that the veteran acted 
in bad faith by willfully and intentionally not disclosing 
his spouse's wages earned from 1991 through 1994.  

The veteran submitted a November 1996 financial status 
report.  The report reflects that he received $497 from 
Social Security benefits; $722 in pension, compensation, or 
other income; and that his spouse received $244 from Social 
Security benefits.  He detailed his monthly expenses and 
indicated that he experienced financial difficulties.

In March 1997, VA informed the veteran that starting December 
1, 1996, his monthly pension rate would be adjusted to $507 
per month based on increased income.  The veteran was told 
that his pension rate depended on his income and the number 
of his dependents.  His and his spouse's Social Security 
incomes were considered along with his Medicare deduction.  
VA asked the veteran to furnish the dates his spouse's income 
began with her original Social Security award letter and 
documentation for requested deductions.

The veteran submitted an April 1997 financial status report, 
a Medical Expense Report showing that he incurred 
approximately $1,705.60 per year in mileage expenses, and 
1996 Social Security Benefit statements showing that he paid 
$510 in Medicare premiums and that his spouse had received 
$976 in benefits.

In March 1998, the veteran, among other things, stated he had 
failed to report his spouse's wages for 1991, 1992, 1993, and 
1994 because the EVRs indicated that he no longer needed to 
report that income.  A financial status report was attached.

In April 1998, the Committee confirmed and continued the 
prior denial based upon a finding of bad faith.  A June 1998 
audit report demonstrates that the veteran's overpayment 
balance at that time was $23,007 plus interest, and, as 
previously noted, in August 1998, VA informed him of the 
additional indebtedness amount of $3,708.  The balance of the 
debt was determined as $25,879.  

In August 1998, the Committee reasoned that payments made to 
the veteran's spouse from the New Mexico Department of Labor 
in 1994 had been "overlooked."  Although the EVR form 
clearly delineates "other income" to his spouse as 
reportable and countable income, the veteran and his spouse 
did not verify receipt of the New Mexico Department of Labor 
income until May 1995 after VA had received relevant evidence 
about it from sources other than the veteran.  The Committee 
concluded that because of the veteran's refusal disclose all 
income that was undertaken with knowledge of the disclosure 
requirements and with an intent to seek an unfair advantage 
over VA, the veteran acted in bad faith and, as such, the 
Committee was precluded by law from further consideration of 
the other waiver elements.

The veteran submitted copies of check stubs from Social 
Security, his 1998 Social Security Benefit Statement as well 
as his spouse's Social Security Benefit Statement. 

Law and Regulations

The veteran seeks a waiver of recovery of overpayment.  When 
adjudicating claims, the Board must evaluate the pertinent 
evidence of record and consider all information and lay and 
medical evidence of record in a case before it with respect 
to benefits under laws administered.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the claimant shall receive the benefit of the doubt.  
38 U.S.C.A. § 5107.  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a Committee that collection would be against 
equity and good conscience.  The term overpayment refers only 
to those benefit payments made to a designated living payee 
or beneficiary in excess of the amount due or to which such 
payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962 (2001).  

Recovery of overpayment of any benefits made under laws 
administered by VA shall not be waived if there is indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2001).

"Bad faith" in general describes an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2); see also Richards v. Brown, 9 Vet. 
App. 255 (1996).

Analysis

An overpayment in the amount of $25,879 has been created and 
the veteran's waiver request has been precluded by law based 
on a finding of bad faith.  Accordingly, before the Board may 
determine whether "equity and good conscience" affords a 
waiver, it must initially determine whether there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
veteran.  If such is found, the Board cannot waive the 
indebtedness by inquiry into "equity and good conscience" 
criteria.  38 U.S.C.A. § 5302(c); Smith v. Derwinski, 1 Vet. 
App. 267 (1991).  

In this case, the evidence establishes that the veteran 
intentionally failed to report his spouse's earned wages in 
an attempt to seek an unfair advantage with knowledge of the 
likely consequences and shows that the veteran's actions 
resulted in a loss to the government.  38 C.F.R. § 1.965.  
The veteran acted in bad faith; thus, entitlement to a waiver 
of recovery of overpayment is precluded by law.  

From 1991 to 1994, the veteran intentionally failed to report 
his spouse's earned wages to VA.  Since VA assigned a 100 
percent rating for pension purposes, the veteran has received 
numerous notices telling him that his improved pension 
benefits award was based on his and his spouse's income, and 
has been advised on numerous occasions that he should provide 
immediate notice if there was any change in his income or net 
worth.  Although he was fully and repeatedly informed of his 
duty to report any changes in his financial status and fully 
aware of his spouse's working status, during the period in 
question, the veteran signed and completed numerous income 
statements indicating that his spouse was not employed and 
received no income.  It was not until 1994 that the veteran 
acknowledged that his spouse had received earned wages.  The 
Board, therefore, can only find that the veteran 
intentionally failed to report his spouse's earned wages.  
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The veteran alleges that he did not intentionally fail to 
report his spouse's income because he believed the EVR's 
indicated that he no longer was obligated to report her 
income.  The evidence does not substantiate that assertion.  
All income verification reports not only ask the claimant for 
his or her monthly income, but also asks him or her to report 
any spouse's and dependent's monthly income.  See Financial 
Status Reports and EVR's dated from 1991 to 1994.  In 
addition to the numerous VA notices apprising the veteran of 
this duty, VA regulation requires that pension recipients 
notify VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that his or her income has changed.  
38 C.F.R. § 3.660(a)(1) (2001).  Here, the record undebatably 
substantiates that the veteran knew or reasonably should have 
known that reporting his spouse's income was essential.   

The evidence establishes that the veteran intentionally 
failed to report his spouse's earned wages in an attempt to 
seek an unfair advantage with the knowledge of the likely 
consequences.  As previously noted, the record unequivocally 
shows that on numerous occasions since 1958 VA told the 
veteran that his pension benefit award was based on his and 
his spouse's income, and immediate notice of any change in 
circumstances was required.  VA also told the veteran that 
failure to report any income could result in an overpayment.  
The record also demonstrates that the veteran was intimately 
aware of this.  The veteran initiated requests for waivers of 
recovery of overpayments on several occasions, and his 
requests were granted in 1989, 1991, 1992, and 1995.  The 
veteran was fully aware of the fact that that his failure to 
accurately report his countable income would result in the 
payment of additional pension benefits to which he was not 
entitled, i.e., the creation of an overpayment.  Accordingly, 
the veteran knew the likely consequences of his actions or 
lack thereof.

Finally, the evidence demonstrates that the veteran's actions 
(or lack thereof) resulted in a loss to the United States 
government.  As previously noted, the veteran has received an 
overpayment of benefits in the original amount of $25,879.  
The overpayment derives from an intentional failure to report 
his spouse's earned income from 1991 through 1994.  He has 
received additional pension benefits to which he was not 
entitled at the government's expense.  Accordingly, the 
record clearly shows that his actions or lack thereof 
resulted in a loss to the government. 

The Board is aware of the veteran's physical and financial 
difficulties, and it sympathizes with any economic hardship 
this decision may cause.  However, the Board is constrained 
to apply the law as Congress has created and it cannot extend 
benefits out of sympathy for a particular claimant.  See 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992); 38 U.S.C.A. 
§ 7104(c).  Here, the preponderance of the evidence is 
against the claim of entitlement to a waiver of recovery of 
overpayment.  The evidence supports the finding that the 
veteran acted in bad faith by failing to report his spouse's 
income to VA with the intention of retaining benefits to 
which he was not entitled, and establishes that his actions 
caused a loss to the government.  Because the preponderance 
of evidence substantiates a finding of bad faith on behalf of 
the veteran, a waiver of recovery of an overpayment in the 
amount of $25,879 is precluded by law, regardless of the 
veteran's current financial status or any other elements.  
The appeal is denied.  38 U.S.C.A. §§ 5107, 5302(c); 
38 C.F.R. §§ 1.963(a), 1.965(b).


ORDER

Waiver of recovery of overpayment of improved pension 
benefits in the original amount of $25,879 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

